PER CURIAM.
Defendant-appellee has filed -an application for rehearing assigning some alleged twelve errors. After a reconsideration of the case, it is our definite conclusion that our opinion heretofore rendered is correct, save our granting plaintiff medical expenses to the amount of $500. At the time of rendering the opinion, we were under the impression that th,e item was not contested, but since it has been called to our attention, we readily admit that plaintiff is not entitled to this award in that the Charity Hospital has not intervened in the case.
Our decree is amended by delineating the award of $500 granted plaintiff for medical expenses, and as thus amended, our decree is to remain intact, and defendant’s application for rehearing is otherwise refused.